Citation Nr: 1734779	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for skin conditions, characterized as onychomycosis, both hands with eczema on the left hand, tinea versicolor, and tinea corporis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to March 1982, September 2002 to August 2003, and August 2006 to June 2008.  He also had more than 23 years of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, January 2009, and July 2009 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In August 2011, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

In an April 2017 rating decision, the Veteran was granted service connection for the skin conditions of eczema, tinea versicolor and tinea corporis.  These conditions are subsumed into the Veteran's rating for onychomycosis, both hands.  

This matter was most recently before the Board in July 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim. All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  The Veteran's migraines are related to active service.

2.  The Veteran's service-connected skin conditions most closely approximate eczema; at least 5 percent, but less than 20 percent, of exposed areas of the entire body are affected.

3.  The Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraines have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for a disability rating in excess of 10 percent for skin conditions, characterized as onychomycosis, both hands with eczema on the left hand, tinea versicolor, and tinea corporis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2016).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July and December 2008 prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA.  The letters explained how ratings and effective dates are assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered. Records from the Social Security Administration were also reviewed.  The claims file contains some service treatment records but does not appear to have the complete record.  However, as the Board is granting the Veteran's claim of service connection for migraine headaches, further discussion of the unavailability of service treatment records is unnecessary.
Following the Board's remand directives, the AOJ afforded the Veteran VA examinations of his migraine headaches and skin conditions.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries, 22 Vet. App. at 106; Stegall, 11 Vet. App. at 268.  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required. See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 .

Service Connection: Migraine Headaches 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for migraine headaches.  The Veteran, who filed his claim only five months after discharge, asserts that his migraines began in service.  Based on the evidence as detailed below, the Veteran's claim is granted.

The Veteran's service treatment records document that the Veteran experienced musculoskeletal injuries in May 2008 after falling off a truck.  At the time, he reported severe knee pain from the accident that he believed was causing his headaches.  During a February 2016 VA examination, the examiner reviewed the Veteran's statement as well as his medical records.  Specifically, the examiner noted a July 2008 entry by the Veteran's primary care provider who recorded a two month history of headaches.  The Veteran's final period of service ended in June 2008.  Therefore, the examiner concluded that it was at least as likely as not that the Veteran's currently treated headaches originated during the period around May 2008, which was during active service.  Although the Board acknowledges that the April 2016 VA examiner attributed the Veteran's headaches to the use of an over-the-counter pain reliever called "Goody's Powder," such a statement ignores the findings of the February 2012 VA examiner who noted that the Veteran actually uses Goody's Powder to address his headaches.  Therefore, the Board finds the opinion to be of little probative value.

Given the well-documented treatment during and immediately after service of the Veteran's migraine headaches disability, the Board finds that service connection is warranted.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Increased Disability Rating: Skin Conditions

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Initially, the Board notes that in an April 2017 rating decision, the Veteran was granted service connection for the skin conditions of eczema, tinea versicolor and tinea corporis.  These conditions have been subsumed into the Veteran's rating for onychomycosis, both hands.  Therefore, the Board will consider whether a rating in excess of 10 percent is appropriate for the Veteran's skin conditions.

The Veteran's service-connected skin condition, characterized as onychomycosis, both hands with eczema on the left hand, tinea versicolor, and tinea corporis, is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2016).  The use of Diagnostic Code 7820 signifies that the Veteran's skin conditions are rated as infections of the skins.  Infections of the skins are to be rated as disfigurement, scarring, or dermatitis/eczema, depending upon the predominant disability.  

The Board finds that utilizing the diagnostic codes for disfigurement and scarring are inappropriate in this instance.  The Veteran does not assert, and the medical evidence does not demonstrate that the Veteran's skin disability is primary characterized by disfigurement.  Additionally, although the Veteran has scarring on his body, such scarring is unrelated to his service-connected skin conditions.  During a May 2011 VA examination, the examiner noted the absence of scarring with the exception of scarring related to an abdominal appendectomy and removal of a lipoma on the left upper arm.  

The Board finds that the utilization of Diagnostic Code 7806 is appropriate for the rating of the Veteran's service-connected skin conditions.  This diagnostic code most accurately describes his amalgamation of symptoms while providing the Veteran with the highest possible rating.  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows:
A 10 percent disability rating is warranted for involvement of at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  

Based on the evidence, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met. 

During the May 2011 VA examination, the Veteran had a rash on both hands with the left hand worse than the right hand.  Additionally, he had a rash on his feet, chest, and back.  Specifically, the examiner observed discoloration of the bilateral nails of the hands that had thickened with associated tenderness.  Similarly, his left foot toenails had discoloration that had thickened with associated tenderness.  Unfortunately, the examiner did not specifically account for the size of rashes on his chest and back so this examination is of little probative value.  

During a February 2012 VA examination, the examiner noted the use of topical Ketoconazole constantly or near-constantly to treat the Veteran's skin conditions.  The examiner concluded that less than five percent of the Veteran's total body area was affected, but five percent to 20 percent of exposed areas were affected.  The examiner noted the fungal infections of the hands and feet along with a fungal infection on the back.  The examiner noted that the tinea is frequently seen on the chest and back because sweating promotes fungal infection and growth.  The Veteran's disability was consistent with a 10 percent rating because of the area of skin affected.

During a January 2013 VA examination, the examiner noted an improvement in the Veteran's condition.  At that time, the examiner found that less than five percent of the Veteran's exposed body was involved.   The February 2016 VA examiner came to a similar conclusion.  The examiner first noted the Veteran's report of involvement of the back, trunk, hands, and feet.  However, the examiner noted that they could only observe evidence of eczema on the left palm and onychomycosis involving the left hand fingernails and bilateral toenails.  The examiner concluded that the area of involvement of the skin conditions was "well less" than five percent of both the exposed and total body surface area.  The Veteran's disability was consistent with a noncompensable rating because less than five percent of his body was affected.  

When determining the Veteran's rating, the Board must consider the full disability picture.  In Ardison v. Brown, 6 Vet. App. 407-08 (1994), the United States Court of Veterans Appeals (Court) held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than an inactive, phase.  In this instance, the Board finds that a 10 percent rating, which is warranted by the February 2012 VA examination, best represents the Veteran's skin conditions when they are in an active phase.  As the other two examinations appear to have been conducted when his skin conditions were inactive, the Board finds that these examinations are of less probative value when determining the Veteran's rating.

Unfortunately, a higher rating is not warranted.  The next higher 30 percent disability rating is inappropriate unless more than 20 percent of the exposed or total body area is affected.  There is no evidence that more than 20 percent of his exposed or total body area was ever affected by his skin conditions.  Alternatively, a 30 percent disability rating would also be appropriate if the Veteran used systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly.  The Board concedes that the Veteran utilized topical corticosteroids.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently ruled that topical corticosteroid treatment does not qualify as systemic therapy.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  Therefore, a rating in excess of 10 percent is unavailable.   

On a final note, the Board recognizes that in the April 2017 rating decision, the RO stated that although recent evidence showed some improvement, sustained improvement had not been definitively established.  When making future decisions about the rating of the Veteran's skin disabilities, the RO is encouraged to carefully take into account that the Veteran's skin disorders may be more active at some times and less active at others.  Simply because a skin disorder is not present during the examination does not necessarily mean it is cured or that it will never again be symptomatic.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his skin conditions are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 10 percent rating is warranted for the Veteran's skin conditions. 

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, service connection has been established for depressive disorder with chronic pain disorder and chronic sleep disturbance; bilateral chondromalacia with patellofemoral syndrome, medial meniscus tear and mild acromioclavicular strain; boutonniere deformity; tinnitus; benign prostate hypertrophy; onychomycosis, both hands with eczema on the left hand, tinea versicolor, and tinea corporis; hypertension; and hearing loss.  Additionally, the Board has granted service connection for migraine headaches which are not yet accounted for in the Veteran's rating.  However, before even taking into account the Veteran's migraine headaches, he meets the schedular criteria for TDIU throughout the appeal period as he had an 80 percent rating since July 1, 2008, with his depressive disorder with chronic pain disorder and chronic sleep disturbance always rated at least 50 percent.

After a review of the evidence, the Board concludes that a TDIU is warranted.  Although no one disability alone makes the Veteran unemployable, the combined effect of his multiple service-connected conditions make him so.

Initially, the Board notes that the Veteran has already been granted disability benefits from the Social Security Administration as of July 2, 2008, only two days after his discharge from service.  The Social Security Administration determined that the Veteran was disabled due to the degenerative joint disease of his knees as well as his psychiatric disorder.

A plethora of medical documentation clearly demonstrates that the Veteran is unemployable.  For example, during his October 2008 VA examination, the examiner noted severe patellar and generalized knee joint pain that prevented the Veteran from performing minimal and basic movements.  At the time, he was utilizing both a cane and brace to walk.  Such pain had a severe effect on chores, shopping, traveling, bathing, and dressing.  It also prevented exercise, sports, recreation, and driving.  In fact, in February 2009, the military itself determined that the Veteran was unemployable.  A military physician found that the Veteran was not able to conduct any kind of work and that the Veteran's condition would never improve to the point where he would be able to work.  Such a clear and unequivocal statement from a military physician leads the Board to assign the opinion significant probative value.

In addition to not being able to perform work requiring active movement, he is also unable to perform sedentary work.  His mental status prohibits him from being present in a work environment as he endorsed both homicidal and suicidal thoughts during a July 2010 VA examination.  He reported during a June 2011 VA examination that his knee pain was severe with flare-ups that led to problems sitting.  Furthermore, his severe headaches, which are now service-connected, require him to lie down and take medicine.  During these episodes, which can last up to 12 hours and occur twice a week, he would be unable to work.  The examiner characterized these headaches as very frequent prostrating and prolonged attacks of migraine headache pain.  Although the April 2012 VA examiner concluded that the Veteran is capable of sedentary work, the Board finds that the examiner did not take into account the combined effects of the Veteran's disabilities.  Also, at the time the opinion was provided, service connection had not yet been established for the Veteran's migraine headaches.  

Accordingly, entitlement to a TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for migraine headaches is granted.

A disability rating in excess of 10 percent for skin conditions, characterized as onychomycosis, both hands with eczema on the left hand, tinea versicolor, and tinea corporis, is denied.

Entitlement to a TDIU is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


